 

IN THE UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Sadek and Cooper Law Office
1315 Walnut Street, Suite 502
Philadelphia, PA 19107
215-545-0008

 

 

In Re:
Case No.: 17-18268
| Chapter: 13
Juan Espinosa
Hearing Date:
Debtor Judge: . INP

 

 

ORDER GRANTING DEBTOR’S MOTION TO REOPEN -

AND NOW, this day of , 2019 upon consideration of the

Motion of Juan Espinosa to Reopen Order, it is hereby:
ORDERED and DECREED that the Debtor’s Chapter 13 Bankruptcy case is

forthwith reinstated to allow Debtor to obtain discharge;

FURTHER ORDERED:

 

Judge Jerrold N. Poslusny Jr.
